Title: To George Washington from Timothy Pickering, 14 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Sept. 14. 1795.
          
          Your letter dated the 9th at Elkton was received, and your directions shall be observed.
          The express with your letter of the 11th and packet from Baltimore arrived on Saturday Evening. Two vessels are bound to England, and expected to sail to-morrow. These conveyances will be embraced.
          This moment I have a letter from Mr Boudinot dated the 12th. He had just arrived at Elizabethtown; and wanted time to reflect on the subject coolly: “this week he will give a decided answer.” I am with the highest respect sir your obedt servant
          
            Timothy Pickering
          
        